Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.34 Page 1 of 15




                                                     21-CR-0660-GPC
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.35 Page 2 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.36 Page 3 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.37 Page 4 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.38 Page 5 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.39 Page 6 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.40 Page 7 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.41 Page 8 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.42 Page 9 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.43 Page 10 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.44 Page 11 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.45 Page 12 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.46 Page 13 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.47 Page 14 of 15
Case 3:21-cr-00660-GPC Document 18 Filed 03/19/21 PageID.48 Page 15 of 15
